UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7793


CHARLETTE DUFRAY JOHNSON,

                       Plaintiff – Appellant,

          v.

W. EARL BRITT; JASON CROWLEY, U.S. Prosecutor; GASTON
WILLIAMS,   U.S.  Prosecutor;   FELICE   CORPENING,  U.S.
Prosecutor; JANE PIERCE, Public Defender; SLADE TRABUCCO,
Public Defender; MITCH STEYERS, Public Defender; MARY
PARKER, Probation Officer; REGINALD DEMETRUS, Case Agent;
UNKNOWN AGENT,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Robert Boyd Jones, Jr.,
Magistrate Judge. (5:14-ct-03270-D)


Submitted:   February 12, 2015            Decided:   February 19, 2015


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charlette Dufray Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Charlette     Dufray     Johnson          seeks     to      appeal    the

magistrate judge’s order granting Johnson leave to proceed in

her civil action without prepayment of fees and costs pursuant

to 28 U.S.C. § 1915(a), (b) (2012).                    This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2012),

and   certain    interlocutory       and       collateral      orders,     28   U.S.C.

§ 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 545-46 (1949).                       The order Johnson

seeks   to   appeal   is   neither    a        final   order   nor    an   appealable

interlocutory or collateral order.                 Accordingly, we dismiss the

appeal for lack of jurisdiction.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                            DISMISSED




                                           2